 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     HP TUNERS, LLC,                                 CASE NO. C17-5760 BHS
 8
                             Plaintiff,              ORDER DENYING PLAINTIFF’S
 9         v.                                        MOTION FOR
                                                     RECONSIDERATION
10   KEVIN SYKES-BONNETT, et al.,

11                           Defendants.

12

13         This matter comes before the Court on Plaintiff HP Tuners, LLC’s (“HP Tuners”)

14   motion for reconsideration. Dkt. 101.

15         On June 12, 2018, the Court denied HP Tuners’s motion to quash Defendants

16   Syked ECU Tuning Incorporated and Kevin Sykes-Bonnett’s (“Defendants”) subpoena

17   because (1) HP Tuners failed to show that it had standing to challenge the third-party

18   subpoena, (2) HP Tuners’ argument that the subpoena placed an undue burden on the

19   third-party was rank speculation, and (3) HP Tuners had failed to show that the requested

20   documents would result in an unnecessary invasion of privacy. Dkt. 51. On September

21   12, 2018, the Court granted Defendants’ motion to quash HP Tuners’s third-party

22   subpoena because “Defendants have established that HP’s subpoena is overbroad, seeks


     ORDER - 1
 1   irrelevant information, and may require disclosure of confidential information.” Dkt. 96

 2   at 2. On October 2, 2018, HP Tuners filed the instant motion requesting reconsideration

 3   of the Court’s grant of Defendants’ motion to quash or, in the alternative, reconsideration

 4   of the Court’s order denying HP Tuners’s motion to quash. Dkt. 101.

 5          The local rules of procedure set forth the procedural and substantive requirements

 6   governing motions for reconsideration. Procedurally, the “motion shall be filed within

 7   fourteen days after the order to which it relates is filed. Local Rules W.D. Wash. LCR

 8   7(h)(2). “Failure to comply with this subsection may be grounds for denial of the

 9   motion.” Id. Substantively, motions for reconsideration “are disfavored” and “will

10   ordinarily” be denied absent a manifest error of law or new facts that necessitate

11   reconsideration. Id. 7(h)(1).

12          In this case, HP Tuners’s motion fails for numerous reasons. First, HP tuners

13   failed to file the motion within fourteen days after either order to which it relates was

14   filed. Failure to timely file the motion is sufficient grounds alone to deny the motion.

15          Second, the motion is filled with material misrepresentations and evidences a

16   failure to accept the Court’s invitation to draft and serve a more narrowly tailored

17   subpoena. Regarding the Court’s earlier order, HP Tuners fails to accept that the Court

18   denied its motion to quash in part because HP Tuners failed to establish standing to

19   contest the third-party subpoena. See Dkt. 51. Nothing in HP Tuners’s instant motion

20   alters that conclusion. Thus, there is no reason to reconsider the Court’s earlier ruling.

21   Likewise, HP Tuners now asserts that its subpoena to Google relates only to business

22   records, Dkt. 101 at 4, but fails to show how that alleged “business” limitation is


     ORDER - 2
 1   conveyed by the specific language of the subpoena that requests all information related to

 2   Kevin Sykes-Bonnett’s personal phone number, Dkt. 55-1 at 5. Thus, HP Tuners has

 3   failed to establish a manifest error of law in either order.

 4          Finally, with regard to HP Tuners’s new evidence demonstrating the need for a

 5   subpoena, discovery is still open. See Dkt. 99 (discovery deadline of 12/31/2018). HP

 6   Tuners should draft a new subpoena that is appropriately tailored to seek the information

 7   relevant to the issue in dispute. In other words, it is unnecessary to file this motion for

 8   reconsideration to save an overbroad subpoena. Therefore, the Court DENIES HP

 9   Tuners’s motion for reconsideration.

10          IT IS SO ORDERED.

11          Dated this 2nd day of October, 2018.

12

13

14
                                                        A
                                                        BENJAMIN H.SETTLE
                                                        United States District Judge
15

16

17

18

19

20

21

22


     ORDER - 3
